Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. ( 2015/0312616) in view of Lee et al. ( 2016/0135103). 

wherein the measurement report is associated with whether signal quality of the cell in connection is worse than a first threshold ( See details of   boxes 610 -670 in figure 6);   
wherein the measurement report is associated with whether signal quality of another cell not in connection is better than a second threshold. ( See details of  boxes 610 -670 in figure 6);     
wherein the measurement report is associated with whether signal quality of another cell not in connection is an offset better than signal quality of the cell in connection( See details of  boxes 610 -670 in figure 6);     
wherein the mobility command includes at least one of a handover command and a redirection command( See details of  boxes 535 in figure 5);     
wherein the mobility command is associated with disconnecting the cell( See details of  boxes 610 -670 in figure 6);   and   

For claims 1-7, 9-17, and 19-20 ,  Yiu et al. ( 2015/0312616) discloses all the subject matter of the claimed invention with the exception of triggering a connection release procedure based on no mobility command being received from the network device after transmitting the measurement report. Lee et al. from the same or similar fields of endeavor teaches a provision of triggering a connection release procedure based on no mobility command being received from the network device after transmitting the measurement report ( See details of   box 6 in figure 8 and box 17 in figure 9). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use triggering a connection release procedure based on no mobility command being received from the network device after transmitting the measurement report as taught by Lee et al. in the communications network of Yiu et al. for the purpose of making triggering a connection release procedure based on no mobility command being received from the network device after transmitting the measurement report.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. in view Lee et al.  as applied to claims 1 and 10 above, and further in view of Murray et al. ( 2020/0275319).
   For claims 8 and 18 ,  Yiu et al. in view Lee et al.  discloses all the subject matter of the claimed invention with the exception of wherein the connection release procedure includes at least one of a re-establishment procedure and a secondary cell group (SCG) failure information procedure in a communications network. Murray et al. ( 2020/0275319) from the same or similar fields of endeavor teaches a provision of wherein the connection release procedure includes at least one of a re-establishment procedure and an secondary cell group (SCG) failure information procedure ( See paragraph 0115 lines 1-5). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use wherein the connection release procedure includes at least one of a re-establishment procedure and a secondary cell group (SCG) failure information procedure as taught by Murray et al.  in the communications network of Yiu et al. and Lee et al.  for the purpose of making the system more reliable.

Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/19/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476